DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
	Claims 1-20 are pending. Claims 15-20 are withdrawn. Claims 1-14 are presented for examination.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2021.
Applicant's election with traverse of claims 1-14 in the reply filed on 2/23/2021 is acknowledged.  The traversal is on the ground(s) that the product cannot be prepared by a different process as the Examiner contends and that there is no search burden.  This is not found persuasive because the reaction of active hydrogen containing compounds with polycarbodiimides in a solvent-borne composition with a continuous phase comprising solvent and a small amount of water as catalyst for the reaction is known. Additionally, the Examiner maintains that there is a search burden as the inventions have divergent classifications necessitating multiple searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, independent claim 1 recites a basecoat layer and the layer formed by depositing a curable aqueous composition and then claim 2 recites the basecoat layer being a composite coating in which an aqueous curable color-imparting coating composition forms a first curable basecoat layer and another curable coating composition is deposited directly on the first curable basecoat layer to form a second curable basecoat layer. It is unclear how the curable compositions of the first and second curable basecoat layers correlates with the composition recited in claim 1. Are the first and second coating compositions the same as the coating composition of claim 1 or are they in addition to that coating composition? Therefore, claim 2 is indefinite. Claims 4 and 5 depend from claim 2 and are indefinite for the same reasons. For examination purposes, at least one of the basecoat layers of claim 2 must be formed from the aqueous composition as recited in claim 1 for consistency.
Claim 3 recites the limitation "the first basecoat layer".  There is insufficient antecedent basis for this limitation in the claim. The first basecoat layer has been interpreted as the basecoat layer of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
2.	Claims 1-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purdy et al. (U.S. PGPUB No. 2004/0159555) in view of Faler et al. (U.S. PGPUB No. 2003/0220446) and Schwendeman et al. (U.S. PGPUB No. 2011/0217471).

I.	Regarding claims 1-4, 6-12 and 14, Purdy teaches a method of applying a multilayer coating to a substrate (abstract) comprising: applying directly to a cured electrodeposited coating that is adhered to the substrate (abstract) without application of a primer surfacer (claim 56) a color-imparting, pigment containing basecoat layer to form a curable color-imparting basecoat layer (0069-0072); and applying a curable unpigmented conventional clear coating layer over the basecoat layer (0079 and 0278-0279). Further, Purdy teaches that the basecoat layer may comprise two basecoat layers each prepared from aqueous curable color-imparting coating compositions comprising pigments (0036-0045), wherein the first coating applied directly to the electrodeposited layer may or may not include an effect pigment (0273) and the second coating may include an effect pigment (0290). Purdy additionally teaches that all of the basecoat layers can be dehydrated and cured at 20-120 °C (note that overlapping ranges are prima facie evidence of obviousness). Purdy teaches that the basecoat composition can be a curable aqueous composition comprising a continuous phase comprising water and a dispersed phase comprising polymeric particles (0274) prepared from the polymerization of ethylenically unsaturated monomers comprising a multiethylenically unsaturated monomer (0274). Purdy additionally teaches that the basecoat layers may comprise a curing agent, such as a polyisocyanate (0260). Purdy fails to explicitly teach the polymeric particles containing carboxylic acid functionality and prepared from the monomers in amounts as claimed in claims 6-11. Purdy also fails to teach the inclusion of a polycarbodiimide in a ratio as claimed, the cured coating having a glass transition temperature as claimed and the curable unpigmented coating composition comprises an active hydrogen-containing polymer and a polyisocyanate curing agent.
prima facie evidence of obviousness). Additionally, Faler teaches that the particles can be provided in an aqueous dispersion to provide a curable basecoat composition (abstract and 0255). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Purdy's process by utilizing Faler's polymeric particles in the base coating composition in place of Purdy’s particles. One would have been motivated to make this modification as Faler teaches that the inclusion of these types of particles can improve smoothness, flow and leveling of coating films (0144).
	Second, Schwendeman teaches the inclusion of polycarbodiimides in aqueous compositions comprising polymers including carboxylic acid functionality (abstract), wherein the ratio of carbodiimide to carboxylic acid is from 0.8 to 1.25:1 (0049), in combination with pigments and effect pigments (0058). Schwendeman also teaches that the substrate may be metallic (0068) and the composition may be a base coat (0076). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a polycarbodiimide in the ratio as disclosed by Schwendeman for use as a curing agent for Purdy in view of Faler’s carboxylic acid functional polymers. One would have been motivated to make 
	Finally, the resultant cured base coating composition prepared from the combination of Purdy in view of Faler and Schwendeman would be expected to inherently have a glass transition temperature as claimed, as the cured layer is being prepared from identical dispersed particles in an aqueous continuous phase with a polycarbodiimide curing agent as claimed.

II.	Regarding claim 5, Purdy in view of Faler and Schwendeman teach all the limitations of claim 2, but fail to teach the first and second basecoat layers simultaneously dehydrated to cure the basecoats. However, Purdy does teach that the first basecoat may be optionally dehydrated prior to application and dehydration of the second basecoat (abstract and 0073-0078). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the two basecoats wet-on-wet and then simultaneously dehydrating the coatings to cure the coatings together (simply modifying the order in which the steps are conducted). Note that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

3.	Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purdy in view of Faler and Schwendeman as applied to claim 1 above, and further in view of Mauer et al. (U.S. Pat. No. 5891981).

	Regarding claim 13, Purdy in view of Faler and Schwendeman teach all the limitations of claim 1, but fail to teach the clear coat comprising an active hydrogen containing polymer and a polyisocyanate curing agent. However, Mauer teaches a top coat/clear coat comprising an active hydrogen containing polymer and a polyisocyanate curing agent (abstract and column 7, lines 25-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Purdy in view of Faler and Schwendeman’s process by using a top coat as disclosed by Mauer. One would have been motivated to make this modification as Purdy teaches that the clear coat can be one as shown in Mauer (see Purdy at 0278).

Conclusion
	Claims 1-20 are pending.
	Claims 15-20 are withdrawn.
	Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
May 8, 2021Primary Examiner, Art Unit 1796